Citation Nr: 0530322	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  00-04 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for chronic headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

M. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
November 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.   

A Travel Board hearing was held in August 2005, before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.

The Board notes that the veteran also perfected an appeal 
with respect to the issues of service connection for a heart 
disorder; a back disorder; a skin disorder; post-traumatic 
stress disorder, and hypertension; however, the veteran 
withdrew those issues from his appeal at the August 2005 
Travel Board hearing.  The Board will limit its consideration 
accordingly.  


FINDINGS OF FACT

1.  No evidence of a headache disorder was found when the 
veteran was examined for entry onto active duty.

2.  Chronic headaches were present during active duty.

3.  The headache disorder did not clearly and unmistakably 
exist prior to service and undergo no permanent increase in 
severity during service.


CONCLUSION OF LAW

Chronic headaches were incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1111, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  

Veterans are presumed to be in sound medical condition at the 
time of entry into service except for defects actually noted 
when examined for entry into service.  This presumption of 
soundness can be rebutted by clear and unmistakable evidence 
that the disability existed prior to service and was not 
aggravated by service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. 
§ 3.304; see also VAOPGCPREC 3-2003 (July 16, 2003).  

Service medical records show that no evidence of a headache 
disorder was found on the veteran's service entrance 
examination and that he was discharged from service because 
of an atypical migraine headache disorder that a Medical 
Evaluation Board and Physical Evaluation Board determined 
existed prior to service and was not aggravated by service.  
The post-service medical evidence includes the report of a 
July 1998 VA examination showing that the veteran was found 
to have tension/vascular headaches.  

During the veteran's August 2005 Travel Board hearing, he 
testified that prior to service he experienced only 
occasional and minor headaches, that he first experienced 
severe headaches in service, and that the severe headaches 
have continued since service.  The veteran's friend also 
testified that the veteran's headaches occurred approximately 
two to three times per week during the 30 years that he had 
been acquainted with the veteran.

The RO has denied the veteran's claim on the basis that his 
headaches existed prior to service and were not aggravated by 
service.  Having reviewed the record, the Board has 
determined that the presumption of soundness has not been 
rebutted.  In this regard, the Board notes that although 
service medical records show that the veteran gave a history 
of headaches prior to service, they also show that he 
reported that the headaches were relatively mild and occurred 
about once a week until August 1962 when they became more 
severe and occurred more frequently.  There is nothing in 
service medical records or any of the post-service evidence 
that clearly and unmistakably establishes that the headache 
disorder did not permanently increase in severity during 
service.  Accordingly, service connection is warranted for 
this disability.


ORDER

Entitlement to service connection for chronic headaches is 
granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


